DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Jacko et al. (US 9,193,086) is the closest prior art of record. Jacko discloses, inter alia, annular-shaped cutting head of a cutting machine (figure 6), the cutting head comprising: annular-shaped first and second structural members spaced apart in an axial direction of the cutting head (18 figure 3, and analogs in figures 6+); circumferentially-spaced support segments between the first and second structural members (22 figure 3), each of the support segments having a leading edge and an oppositely-disposed trailing edge, an inner surface region facing in a radially inward direction of the cutting head, an outer surface region facing in a radially outward direction of the cutting head, a knife support surface defined on the inner surface region adjacent the leading edge of the support segment (As shown in figure 3/6+), and a gate located adjacent the trailing edge of the support segment; knife assemblies (76, 74, etc. figure 7) located adjacent the leading edge of each of the support segments, each of the knife assemblies comprising a holder opposing one of the knife support surfaces of the support segments and adapted to clamp a knife between the holder and the knife support surface (as is known in the art). 
The requirement in claim 1, for either first, second camming units, as claimed, or adjustment units are not seen in the prior art. The closest art, as noted, does not show a need or similar structures to those claimed.The adjustment of mechanisms for mounting and clamping blades does not have sufficient similarity to the claimed second camming mechanisms to be obvious as a substitution, especially since one of ordinary skill would have had no apparent reason to modify the known structures with the newly claimed structures. Similarly, the adjustment of the structural members would not have been obvious in light of the design of the cutter—which the members mount a rigid blade therebetween. Adjusting the spacing would not have made prima facie sense to one of ordinary skill. The fine adjust implicit in the adjustment units as claimed similarly do not find evidence of their need in the prior art. Therefore, claim 1 being found allowable, all claims dependent therefrom are likewise allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724